        Case 2:19-cv-05391-JAT Document 40 Filed 10/08/20 Page 1 of 3



1    Brian A. Cabianca (AZ Bar No. 016410)
     brian.cabianca@squirepb.com
2    Gregory T. Saetrum (AZ Bar No. 030797)
     gregory.saetrum@squirepb.com
3    Squire Patton Boggs (US) LLP
     1 East Washington Street, St. 2700
4    Phoenix, Arizona 85004
     Telephone: (602) 528-4000
5    Facsimile: (602) 253-8129
6    Ashley N. Moore (TX Bar No. 24074748) (pro hac vice)
     amoore@mckoolsmith.com
7    Gary Cruciani (TX Bar No. 05177300) (pro hac vice)
     gcruciania@mckoolsmith.com
8    David Sochia (TX Bar No. 00797470) (pro hac vice)
     dsochia@mckoolsmith.com
9    McKool Smith, PC
     300 Crescent Court, Suite 1500
10   Dallas, TX 75201
     (214) 978-4000
11   (214) 978-4044
12   Attorneys for Plaintiffs DriveTime
     Sales and Finance Company, LLC and
13   DriveTime Car Sales Company, LLC
14
                              UNITED STATES DISTRICT COURT
15
                                     DISTRICT OF ARIZONA
16
     DriveTime Sales and Finance Company, LLC ) Case No. 19-cv-05391-PHX-JAT
17   and DriveTime Car Sales Company, LLC,    )
                                              )
18                      Plaintiffs,           )
                                              ) NOTICE OF SETTLEMENT
19   v.                                       )
20   Drivetime, Inc.,                         )
                                              )
21                      Defendant.            )
                                              )
22
23          Pursuant to the Court’s December 11, 2019 Order (Dkt. 26), the parties provide
24   notice that they have agreed to a settlement in principle, but are still working through the
25   appropriate documentation. The parties hope to finalize the settlement documentation
26   within the next twenty-one days, at which time the parties anticipate being able to file a
27   notice of dismissal.
28
        Case 2:19-cv-05391-JAT Document 40 Filed 10/08/20 Page 2 of 3




1    DATED this 8th day of October, 2020.
2
3     /s/ Brian A. Cabianca                   /s/ Jonathan P. Froemel (with permission)
     Brian A. Cabianca                        Maria Crimi Speth
4    Gregory T. Saetrum                       Jaburg & Wilk, P.C.
     Squire Patton Boggs (US) LLP             3200 N. Central Avenue, 20th Floor
5    1 East Washington Street, St. 2700       Phoenix, AZ 85012
     Phoenix, Arizona 85004
6    Telephone: (602) 528-4000                Jonathan P. Froemel
     Facsimile: (602) 253-8129                Caitlin R. Byczko
7                                             Barnes & Thornburg LLP
     Ashley N. Moore (pro hac vice)           11 S. Meridian St.
8    Gary Cruciani (pro hac vice)             Indianapolis, IN 46204
     David Sochia (pro hac vice)
9    McKool Smith, PC                         Attorneys for Defendant Drivetime, Inc.
     300 Crescent Court, Suite 1500
10   Dallas, TX 75201
     (214) 978-4000
11   (214) 978-4044
12   Attorneys for Plaintiffs DriveTime
     Sales and Finance Company, LLC and
13   DriveTime Car Sales Company, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
        Case 2:19-cv-05391-JAT Document 40 Filed 10/08/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE
1
2           I HEREBY CERTIFY that on the 8th day of October, 2020, I electronically

3    transmitted the attached document to the Clerk’s Office using the CM/ECF System for
4
     filing, and for transmittal of a Notice of Electronic Filing to all CM/ECF registrants.
5
6                                              /s/ Tanya Skeet
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
